DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed 11/8/19 and amendment filed 6/24/21. 

1.	Claims 4 and 31 are canceled.
	Claims 1-3, 9-15 and 29-30 and 36-41 are pending.
	Claims 1-3, 9-15 and 29-30 and 36-41 are rejected.

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-3, 9-15 and 29-30 and 36-41  have been considered but are moot in light of new grounds of rejections.  Those arguments that may apply have been addressed below.
Applicant states:
A:	Claim 29 is amended to recite "A method for subscribing to a notification" as suggested.
Response to A:  The Examiner notes that claim 29 still has a typo denoted by the word, “subscripting”, which accordingly is viewed as subscribing.  Appropriate correction is requested.
B:	The Applicant states that Applicant amends claim 1 at least based on the claim 4 and paragraphs [0090]-[0094], by incorporating the feature, in part: 
wherein the second event notification criterion indicates a relationship among the multiple first events, and the relationship includes an ordering relationship, or an arithmetic relationship of the multiple first events. 
Applicant respectfully submits that Wang, Jeong and Kim, whether considered alone or in combination, fail to disclose, teach, or suggest at least the above recited distinctive feature of the amended claim 1.
	Response to B:  The Examiner disagrees since the language of ordering relationship is viewed as being taught by Wang as noted herein.
Wang teaches wherein the second event notification criterion indicates a relationship among the multiple first events, (wherein the relationship can be time related, i.e. present vs future; second criteria can comprise where to send future notifications; events that meet criteria within a graphical representation of the window of time; each time window is actually initiated by the occurrence of an event that matches a criterion for a targeted resource at time instance) (para. 19, 81, 126; Fig. 19/323; Fig. 6) and the relationship includes an ordering relationship, (via perform time window (ordered) mechanisms to determine sending a notification or not; also other (additionally can represent second) event notification; wherein the relationship of a new time window can represent ordering relationship; also second event can represent when one of the designated event conditions is triggered, the resource host has to check if other event notification criteria (second event criteria) are also met. The notification is sent if the conditions are substantially simultaneously satisfied (representing an ordering relationship). For example, if a subscriber wants a notification when ["event1: (temperature>25)" AND "event2 (second event): (smokeSensor=`Detected`)"] happens, the subscriber could specify a time window of zero to imply that the two events have to be happening at the same time (thus, relationship includes an ordering relationship, (para. 71, 73, 76; Fig. 7/168), or an arithmetic relationship of the multiple first events,

Claim Objections
3.	Claim 29 remains objected to because of the following informalities:  Claim 29 states, A method for “subscripting” to a notification.  The Examiner understands the Applicant to mean “A method for “ subscribing to a notification”. Appropriate correction is required.  Claims 30 and 36-41 depend on claim 29 and therefore objected to for the same reason.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-3, 9, 13-15, 29-30, 36 and 40-41 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Wang, et al., (Wang), US PGPub. No.: 20200288291.

 	 	As per claim 1, Wang teaches a method for generating a notification, (see notifications) (para. 19, 21; Fig. 4) comprising: receiving a subscription request, (para. 19; Fig. 4/134); 
creating a first subscription resource according to the subscription request, (subscriber 132 issues a CREATE request to create a <subscription> resource under <subscribed-to-resource>) (para. 19); the first subscription resource including a plurality of first event notification criteria and a second event notification criterion, (Subscriber 132 may indicate eventNotificationCriteria and multiple notificationURls at step 134; The eventNotificationCriteria shows which events (plural events, thus comprising first and second event notification criteria) about <subscribed-to-resource> subscriber 132 is interested (hence, criteria); second event criteria can also be representative of updated or new event notification criteria, hence concerning time window) (para. 19, 71, 76); 
receiving multiple first events generated in accordance with the plurality of first event notification criteria, (When a subscriber makes subscription to a group of resources, the same event notification criteria are used for all resources (thus all (plurality of) resources receive plurality of first event notification criteria) in the group; in turn, the hosting CSE may generate notification whenever changes (first events) to an individual (not all) resource take place; See events/notifications generated via criteria; cross-resource notifications to the subscriber or its designated notification targets (representing receiving multiple first events (notifications)) (para. 15, 21; Fig. 4/138, and Fig. 4/139); 
determining whether the multiple first events satisfy the second event notification criterion, (when an event occurs and meets eventNotificationCriteria, (of which, when, or how which comprises multiple (hence includes second) event notification criterion) hosting CSE 131 at step 138 and 139 automatically sends two notifications, respectively to subscriber 132 and notification target 133 indicated by a respective notificationURl. Notification target 133 may be the subscriber itself if the notificationURl in step 134 contains its URI (defining second event notification criterion). In addition, the subscription request of step 134 may contain multiple notificationURls, which means subscriber 132 is requesting future notifications to be sent to multiple (thus satisfying the second event notification criterion as well) notification targets) (para. 13, 19, 21; Fig. 4); and 
generating a notification in a case where the multiple first events satisfy the second event notification criterion, (future notifications to be sent to multiple (thus satisfying the second event notification criterion) notification targets; also the notification is sent if the conditions are substantially simultaneously satisfied (time related condition hence, second event notification criterion) (para. 19, 51, 76);  wherein the notification indicates a second event, (also via stating which events the subscriber is interested in also comprises a second event via stating which; also note event1, event2 and event 3; The notification is sent if the conditions are substantially simultaneously satisfied. For example, if a subscriber wants a notification when ["event1: (temperature>25)" AND "event2: (smokeSensor=`Detected`)"] happens, the subscriber could specify a time window of zero to imply that the two events have to be happening at the same time) (para. 19, 51, 76; Fig. 4, 19/323).
wherein the second event notification criterion indicates a relationship among the multiple first events, (wherein the relationship can be time related, i.e. present vs future; second criteria can comprise where to send future notifications; events that meet criteria within a graphical representation of the window of time; each time window is actually initiated by the occurrence of an event that matches a criterion for a targeted resource at time instance) (para. 19, 81, 126; Fig. 19/323; Fig. 6) and the relationship includes an ordering relationship, (via perform time window (ordered) mechanisms to determine sending a notification or not; also other (additionally can represent second) event notification; wherein the relationship of a new time window can represent ordering relationship; also second event can represent when one of the designated event conditions is triggered, the resource host has to check if other event notification criteria (second event criteria) are also met. The notification is sent if the conditions are substantially simultaneously satisfied (representing an ordering relationship). For example, if a subscriber wants a notification when ["event1: (temperature>25)" AND "event2 (second event): (smokeSensor=`Detected`)"] happens, the subscriber could specify a time window of zero to imply that the two events have to be happening at the same time (thus, relationship includes an ordering relationship, (para. 71, 73, 76; Fig. 7/168), or an arithmetic relationship of the multiple first events,

(via establishing the notification criteria comprising multiple notificationURls (thus, created)) (para. 19, 21; Fig. 4). 
 
 	As per claim 3, the method according to claim 2, Wang teaches wherein the at least one second subscription resource belongs to one or more target resources, (target resources also via single request; subscriber makes a subscription to multiple resources and notification conditions are based on dependencies on multiple resources (referred herein as "target resources")) (para. 20, 21, 50; Fig. 4).

 	As per claim 9, the method according to claim 1, Wang teaches wherein the subscription request includes at least one of the plurality of first event notification criteria and the second event notification criterion, (the subscription request of step 134 may contain multiple notificationURls (criterion), which means subscriber 132 is requesting future notifications to be sent to multiple notification targets) (para. 19, 21).  
 
 	As per claim 13, the method according to claim 1,Wang teaches wherein the generated multiple first events are further judged and analyzed in accordance with the second event notification criterion, (see meet event notification criteria; also note notification criteria for each individual resource) (para. 19, 21; Fig. 4/137).

 	As per claim 14, the method according to claim 2, Wang teaches further comprising: creating three or more levels of subscription resources, (The first resource host may not have all these resources which may be maintained in a second resource host, a third resource host) (para. 22) in accordance with multiple levels of event notification criteria, (notification conditions are based on dependencies on multiple resources (referred herein as "target resources").. A subscriber receives notifications based on matched criteria associated with the target resources, thus representing multiple levels of event notification criteria) (para. 50).

 	As per claim 15, Wang teaches an apparatus for generating a notification, (hosting CSE) (Fig. 4/131) comprising: 
a creating unit, (step 135, hosting CSE 131, as a hosting CSE, initially creates (thus comprising a creating unit) a <subscription> as sub-resource of <subscribed-to-resource> after receiving (thus, a receiving unit) the subscription request) (para. 19)  configured to create a first subscription resource according to a subscription request, (Hosting CSE creates) (Fig. 4/135); the first subscription resource including a plurality of first event notification criteria and a second event notification criterion, (Subscriber 132 may indicate eventNotificationCriteria and multiple notificationURls at step; a subscriber issues a message to a resource host to request subscription to multiple resources (comprising a first resource). The resource host has all these resources maintained locally. This message may indicate identifiers of these resources, event notification criteria (event notification criteria i.e. which, when or how; and request future notifications be sent to multiple targets) for each individual resource (plurality of event notification criteria) and define cross-resource notification criteria) (para. 13, 19, 21; Fig. 4/138 and 139); 
a receiving unit, (step 135, hosting CSE 131, as a hosting CSE, initially creates a <subscription> as sub-resource of <subscribed-to-resource> after receiving (thus, a receiving unit) the subscription request) (para. 19) configured to receive the subscription request, (Fig. 4/134; para. 19);
a determining unit, configured to determine whether the multiple first events satisfy the second event notification criterion, (Hosting CSE determines  (thus, representing a determining unit) if meet event notification criteria (which comprises which, when and how; as well as can contain subscriber 132 requesting future notifications to be sent to multiple (thus satisfying the second event notification criterion as well) notification targets;  when an event occurs and meets eventNotificationCriteria, (of which, when, or how which comprises multiple (hence includes second) event notification criterion) hosting CSE 131 at step 138 and 139 automatically sends two notifications, respectively to subscriber 132 and notification target 133 indicated by a respective notificationURl. Notification target 133 may be the subscriber itself if the notificationURl in step 134 contains its URI (defining second event notification criterion). In addition, the subscription request of step 134 may contain multiple notificationURls, which means subscriber 132 is requesting future notifications to be sent to multiple (thus satisfying the second event notification criterion as well) notification targets) (para. 13, 19, 21; Fig. 4) (para. 13, 19, 21; Fig. 4 ); and 
(mechanism) (para. 20). The remainder of the limitations are rejected based on the analysis of claim 1, due to the similarity of the limitations.
  
 	As per claim 29, Wang teaches a method for subscripting a notification, (sends corresponding notifications to the address(es) where the resource subscribers want to receive them) (para. 13, 19, 21; Fig. 4); comprising; 
transmitting a subscription request , (para. 19, 21; Fig. 4/134); and 
receiving a notification in a case where multiple first events satisfy a second event notification criterion, (receiving notifications since notifications satisfy event notification criteria; future notifications to be sent to multiple (thus satisfying the second event notification criterion) notification targets; also the notification is sent if the conditions are substantially simultaneously satisfied (time related condition hence, second event notification criterion) (para. 19, 51, 76; Fig. 4/137); wherein the notification indicates a second event, (also via stating which events the subscriber is interested in also comprises a second event via stating which; also note event1, event2 and event 3; The notification is sent if the conditions are substantially simultaneously satisfied. For example, if a subscriber wants a notification when ["event1: (temperature>25)" AND "event2: (smokeSensor=`Detected`)"] happens, the subscriber could specify a time window of zero to imply that the two events have to be happening at the same time) (para. 19, 51, 76; Fig. 4, 19/323). 
wherein the multiple first events are generated in accordance with a plurality of first event notification criteria (When a subscriber makes subscription to a group of resources, the same event notification criteria are used for all resources (thus all (plurality of) resources receive plurality of first event notification criteria) in the group; in turn, the hosting CSE may generate notification whenever changes (first events) to an individual (not all) resource take place; See events/notifications generated via criteria; cross-resource notifications to the subscriber or its designated notification targets (representing receiving multiple first events (notifications)) (para. 15, 21; Fig. 4/138, and Fig. 4/139).
The remainder of the limitations are rejected based on the analysis of claim 1, due to the similarity of the limitations.

 	As per claim 30, the method according to claim 29, Wang teaches wherein the multiple first events belong to one or more target resources, (When a subscriber makes subscription to a group of resources, the same event notification criteria are used for all resources in the group; in turn, the hosting CSE may generate notification whenever changes (notifications (multiple first events) sent whenever changes to a target resource occurs) to an individual (not all) resource (target) take place) (para. 15, 20).  
 
 	As per claim 36, the method according to claim 29, Wang teaches wherein the subscription request includes at least one of the plurality of first event notification criteria and the second event notification criterion, (Subscriber 132 may indicate eventNotificationCriteria and multiple notificationURls at step 134 (step 134 contains subscription request)) (para. 19; Fig. 4/134).  

(judged via meeting event notification criteria; Each subscription may include notification criteria that specify which, when, and how (hence, also judged) notifications are sent) (para. 13, 19, 21; Fig. 4/137). 
 
 	As per claim 41, the method according to claim,29, Wang teaches wherein the subscription request comprises three levels or more levels of event notification criteria, (Subscriber 132 may indicate eventNotificationCriteria (The eventNotificationCriteria shows which events about <subscribed-to-resource> subscriber 132 is interested ) and multiple notificationURls (thus equating to 2 levels) at step 134.; and request message may indicate identifiers of these resources, event notification criteria for each individual resource (thus representing 3rd level of event notification criteria) (para.19, 21).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


8.	Claim 10-12 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, et al., (Wang), US PGPub. No.: 20200288291 in view of Jeong et al., (Jeong), US Patent. No.: 10194417.

	As per claim 10, the method according to claim 9, 
Wang does not specifically teach wherein the subscription request includes a resource offset, which indicates a hierarchy of one or more target resources 
However, Jeong teaches wherein the subscription request includes a resource offset, which indicates a hierarchy of one or more target resources, (Each resource type may be located below the parent resource type of the corresponding resource type, and may have a child resource type) (col. 11, lines 1-3 of first paragraph).  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang and Jeong in order to provide the stateTag attribute of the parent resource which should be incremented first and copied into this state Tag attribute when a new instance is added (Jeong; col. 13, Table 2 lines 66-70 and col. 15, Table 2 line 3-5).

 	As per claim 11, the method according to claim 10, Wang teaches wherein the subscription request further includes a list of target resources, (notification target 133 indicated by a respective notificationURl. Notification target 133 may be the subscriber itself if the notificationURl in step 134 contains its URI (defining second event notification criterion). In addition, the subscription request of step 134 may contain multiple notificationURls, which means subscriber 132 is requesting future notifications to be sent to multiple (thus satisfying the second event notification criterion) notification targets) (para. 19; Fig. 4). 

 	As per claim 12, the method according to claim 11, Wang teaches wherein the subscription request further comprises a time window type and a time window size, (a subscriber issues a message to a resource host to request subscription to multiple resources. The resource host has all these resources maintained locally. This message may indicate identifiers of these resources, event notification criteria for each individual resource and define cross-resource notification criteria such as time window type and time window size) (para. 21).

 	As per claim 37, the method according to claim 36, it is rejected based on the analysis of claim 10 due to the similarity of the limitations. 

 	As per claim 38, the method according to claim 37, wherein the subscription request further includes a list of target resources, (via subscribed-to resources) (see Fig. 4/134).
  
 	As per claim 39, the method according to claim 38, Wang teaches wherein the subscription request further comprises a time window type and a time window size, (a subscriber issues a message to a resource host to request subscription to multiple resources. The resource host has all these resources maintained locally. This message may indicate identifiers of these resources, event notification criteria for each individual resource and define cross-resource notification criteria such as time window type and time window size) (para. 21).
  
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, i.e. Choi, US PGPub. No.: 20160192111, para. 147.
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/JAMES A EDWARDS/Examiner, Art Unit 2448                                                                                                                                                                                                        8/18/21